Citation Nr: 0422009	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bowel condition. 

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1973 to November 
1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision that, inter alia, denied 
service connection for a bowel condition, for schizophrenia, 
and for psoriasis.  The veteran filed a notice of 
disagreement (NOD) in August 2002, and the RO issued a 
statement of the case (SOC) in January 2003.  The veteran 
filed a substantive appeal in March 2003.  In August 2003, 
the RO issued a supplemental SOC, reflecting the continued 
denial of each claim.

In April 2004, the veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

The Board's decision on the claim for service connection for 
a bowel condition is set forth below.  The claims for service 
connection for schizophrenia and for psoriasis, to include as 
secondary to schizophrenia, are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a bowel 
condition has been accomplished.

2.  There is no competent evidence or opinion establishing 
that the veteran has, or ever has had, a bowel condition.


CONCLUSION OF LAW

The criteria for service connection for a bowel condition are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A , 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for service connection for a 
bowel condition has been accomplished.

Through the January 2003 SOC and the August 2003 supplemental 
SOC (SSOC), as well as the March and May 2002 letters, the RO 
notified the veteran of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim 
for service connection for a bowel condition.  The RO 
notified the veteran of the three criteria for establishing 
service connection in March 2002.  While the March 2002 
letter was not specific to a bowel condition, it, along with 
the May 2002 letter and the January 2003 SOC, still put the 
veteran on notice of what is needed to substantiate a claim 
for service connection.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board finds that the RO's March and May 2002 letters also 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO informed the 
veteran that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letters requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  Those letters also invited the veteran 
to submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided both before and after the rating action on appeal.  
However, the Board finds that the lack of pre-adjudication 
notice in this matter has not, in any way, prejudiced the 
veteran.

As indicated above, the RO issued the January 2003 SOC 
explaining what was needed to substantiate the claim within 
six months of the July 2002 rating decision on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letters of March and May 
2002; the veteran has not informed the RO of the existence of 
any evidence that had not already been obtained in response 
to those letters, or at any other point during the pendency 
of this appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained copies of the veteran's service medical records and 
private medical treatment records.  The veteran also has been 
given opportunities to submit and/or identify evidence to 
support his claim.  Significantly, neither the veteran nor 
his representative has alleged, and the record does not 
otherwise indicate, that there is any existing, outstanding 
pertinent evidence at has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal for service 
connection for a bowel condition.

II.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in December 1972 show normal 
genitourinary and gastrointestinal systems.

In September 1973, the veteran complained of, and was treated 
for, severe stomach cramps.

In December 1973, the veteran was treated for right-sided 
stomach pain.  At that time he reported no vomiting and no 
diarrhea.  Examination revealed decreased bowel sounds, but 
active.

Service medical records at the time of the veteran's 
discharge examination in October 1974 again show normal 
genitourinary and gastrointestinal systems.

During the April 2004 hearing, the veteran testified that, 
when he becomes upset or gets nervous, he cannot control his 
bowels.  

II.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d).  Service connection 
requires a finding of the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the record presents no 
basis for a grant of service connection for a bowel 
condition.

As noted above, while service medical records reflect that 
the veteran complained of stomach pain cramps on one 
occasion, and right-sided stomach pain on another, there are 
no findings or diagnosis of any bowel condition.  
Significantly, moreover, post-service medical records that 
have been associated with the veteran's claims file reflect 
no findings or diagnosis of a current bowel condition, and 
the veteran has neither  presented, nor alluded to the 
existence of, any medical evidence establishing any current 
bowel condition.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of the currently claimed disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board emphasizes that, in this case, it is 
the absence of evidence of current disability that results in 
denial of the veteran's claim.

The Board has considered the veteran's assertions.  The 
veteran is competent to testify as to his symptoms.  However, 
as a layperson without the appropriate training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the existence 
of an actual disability upon which to predicate a grant of 
service connection.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for a bowel condition must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as competent evidence 
simply does not establish the existence of the condition for 
which service connection is sought, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a bowel condition is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

During the April 2002 hearing, the veteran testified that he 
was currently being treated for psoriasis at the Huntington 
VA medical center (VAMC).  These pertinent treatment records 
have not been obtained.

Likewise, the RO should specifically seek the veteran's 
authorization for release of medical records to obtain 
outstanding records pertinent to the claim for service 
connection for schizophrenia, from the following physicians 
and/or entities:  (1) Dr. Palmer Christian, 12th Street West, 
Huntington, West Virginia; (2) Dr. Mill in West Virginia 
(from 1975 to 1978); and (3) Coal Grove Mental Health 
Facility in Coal Grove, Ohio (from 1977).  

The Board also finds that further medical examination and 
opinion would be helpful in resolving each of the claims for 
service connection that remain on appeal.  .

During the April 2004 hearing, the veteran testified that, 
while aboard ship in service, he was told that two members of 
his family had died.  The veteran was not told which 
particular family members had died, nor was he allowed to go 
home at the time.  He also testified that he had tried to 
talk to the captain, and was sent to confinement for three 
days on bread and water.  Approximately eight months after 
his discharge in November 1974, the veteran allegedly sought 
treatment for depression from Dr. Christian.

While service medical records reflect neither complaints nor 
symptoms of depression or schizophrenia, service personnel 
records, dated in 1974, indicate that the veteran had a 
number of family problems that affected both his work and 
conduct, causing the veteran to appear at mast several times; 
and that the veteran had to learn that breaking regulations 
did not solve his problems.  The Board notes that VA medical 
records first show symptoms of depression in March 1985.  
More recently, the veteran has been diagnosed with paranoid 
schizophrenia.

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal for 
service connection for schizophrenia.  Competent evidence and 
opinion as to whether there is a medical relationship between 
any current psychiatric disability, to include schizophrenia, 
and service (to include incidents described by the veteran 
and noted in service personnel records) is needed to fairly 
resolve the question on appeal.  See 38 U.S.C.A. § 5103A.   

Regarding the claim on appeal for service connection for 
psoriasis, on a direct basis, the Board notes the veteran was 
treated for a rash over his arms, trunk of body, and legs in 
May 1974.  More recent VA medical records show a diagnosis of 
psoriasis.  During the April 2004 hearing, the veteran 
testified that the rash comes and goes, and that he treats 
the skin rash with medicated creams and lotions.  As the 
record currently includes no opinion as to a nexus between 
the skin rash in service and the veteran's current, 
intermittent skin problems, the Board finds that such opinion 
would be helpful in resolving the claim for service 
connection for psoriasis.  See 38 U.S.C.A. § 5103A.   

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examinations.  The veteran is hereby advised 
that failure to report to any scheduled examination(s), 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for service connection for psoriasis, 
the RO should specifically address the veteran's assertions 
that his skin condition may be associated with schizophrenia 
(advanced during his Board hearing), in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Huntington VAMC all outstanding records 
of evaluation of, and/or treatment for, 
psoriasis since February 2002, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records from the 
following physicians and/or entities:  
Dr. Palmer Christian, 12th Street West, 
Huntington, West Virginia; (2) Dr. Mill 
in West Virginia (from 1975 to 1978); and 
(3) Coal Grove Mental Health Facility in 
Coal Grove, Ohio (from 1977).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA psychiatric and dermatology 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The psychiatric examiner should 
specifically identify all current 
acquired psychiatric disability(ies), to 
specifically include schizophrenia.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service.   In rendering such 
opinion, the examiner should address 
whether the family and other problems 
during service that the veteran has 
reported and that are not in service 
records represented the early 
manifestations of any later diagnosed 
acquired psychiatric disability.  For 
each psychosis diagnosed, the examiner 
should also address whether it is at 
least as likely as not that such 
condition was manifest to a compensable 
degree within the first post-service 
year.  

The dermatology examiner should clearly 
indicate whether the veteran currently 
suffers from any skin disability(ies), to 
specifically include psoriasis.  With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to active 
military service, to include the 
incidents of rash complained of during 
service.  

5.  If the veteran fails to report to any 
the scheduled examination(s), the RO 
should obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for schizophrenia and 
for psoriasis (to include as secondary to 
schizophrenia, if warranted), in light of 
all pertinent evidence and legal 
authority.

9.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



